DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 9/02/2021, to claims 1, 2, and 17 acknowledged by Examiner. Additionally, applicant cancelled claims 6, 15-16, and 18.
Claims 1-5, 7-14, and 17 are now pending. Claim 7 is withdrawn.
Response to Arguments
	
First Argument:
	Applicant asserts that the rejection relies on hindsight (Remarks Page 8).
	Examiner’s Response:
Applicant's arguments filed 9/02/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Second Argument:
	Applicant asserts neither Arbesman nor Lesko teaches configuring an adhesive pad/area of being in able to adhere to a small or large area of the body of the user (Remarks Page 9).
	Examiner’s Response:
9/02/2021 have been fully considered but they are not persuasive. Regarding Lesko, Examiner suggests seeing Lesko Figures 2A and 2B wherein 2A shows a configuration wherein the adhesive pad ends of the bandage are configured for a smaller area compared to when the fingers are split at the frangible grooves and spread out thus enabling adhesive attachment to a larger area of the body of the user. Regarding Arbesman, Examiner suggests viewing Figure 2, Figure 17, and [0068] wherein the fingers 130 of Arbesman are configurable in attachment to cover a smaller or larger area of the body by configuring the fingers 130 in different patterns on the user.	
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “attachment mechanism” in claims 1, 3, 4, 10, 11; claim limitation may refer to: hook and loop, glue, buttons, belt buckle (see [0041] of instant application), apertures (see [0046]), adhesive, soft loops/stiff hooks, knots, eyelets (see [0043]). As such the equivalents for this is essentially any general fastener as the instant application considers using almost all of the most well-known fastening devices.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With the current amendment of claim 1, the subject matter of claims 12 and 13 are already present entirely in claim 1 from which they depend. As such claims 12 and 13 are not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Arbesman (US 20100016771 A1) in view of Lesko (US 20080039760 A1).
Regarding claim 1, Fisher discloses a system (See Figures 1A-2B) for immobilizing a portion of a patient ([0026-0027, 0032] system restrains the pannus of the patient thus immobilizing that portion of the patient), the system comprising: 
a surgical patient support structure (patient bed, see Figures 1A-1D and [0032]) having a fixture (bedrail, see Figures 1A-1D, and [0032]) (see [0010] wherein this is a surgical device for use in surgical environment); and 
an elongate strap member 100 (See Figures 2A-2B, wherein the device is elongated and is wholly a “strap”) comprising an attachment end 24 and a widened pad end 10 (See Figures 2A-2B), a first adhesive layer 30 (See [0030]) attached to one side (posterior surface 18b, [0030]) of the widened pad end 10 (See Figure 2B) and configured to adhere to skin of the body portion of the patient (see [0031] and Figures 1A-1D, wherein the adhesive 30 adheres to the pannus of the user which means it is configured to adhere to the skin of the body of the patient); 
wherein the attachment end 24 of the elongate strap member 100 comprises at least one of: 
(i) an attachment mechanism (see [0029] wherein 24 may comprise snaps, buttons, Velcro, or adhesive for attaching to itself); and 
(ii) a second adhesive layer (see [0029] wherein 24 may be adhesive, thus being a second adhesive layer) configured to attach to the fixture (bedrail) of the surgical patient support structure (bed) (See Figures 1A-1D) proximate to the patient (See Figures 1A-1D and [0032] 
Fisher does not disclose the widened pad end of the elongate strap member comprises three or more finger portions that are configured to splay to distribute traction contact over a large area of a body portion of a patient.
However, Arbesman teaches an analogous widened pad end (See Annotated Figure 2) with three finger portions 130 (analogous to Fisher since these fingers 130 adhere to the body and apply tension similar to the widened pad end 10 of Fisher, see Arbesman [0067] thus being configured to splay and distribute traction over a large area of a body portion of a user) wherein these three finger portions 130 enable an increased level of support and also does not restriction of subcutaneous blood flow of the user thus enabling better comfort (see [0040-0042]) and also further provide ways to alter the force of pulling the widened end as the fingers can be adhered to the user in varying ways such as seen in Figure 17 versus Figure 11 thus increasing the adjustability of the analogous widened pad end.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the widened pad end 10 of Fischer to have the shape of the widened pad end as taught by Arbesman with the three fingers 130 in order to provide an increased level of support and not restrict subcutaneous blood flow of the user thus enabling better comfort (see [0040-0042] of Arbesman) and also further provide ways to alter the force of pulling the widened end as the fingers 130 can be adhered to the user in varying ways (such as seen in Figure 17 versus Figure 11 of Arbesman) thus 
As combined, Fisher and Arbesman do not teach the widened pad end comprises two or more frangible grooves formed from an exterior edge inward toward the attachment end and terminating part way across the widened pad end, the widened pad end configurable for attachment in one of: (i) an initial, intact state to distribute traction contact over a small area of the body portion of the patient; and (ii) a subsequent detached state, the two or more frangible grooves separated to form the three or more finger portions that are configured to splay to distribute traction contact over a large area of the body portion of the patient.
However, Lesko teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3) wherein the member comprises analogous fingers to be splayed (See Annotated Figure A of Lesko) wherein this is actually a “detached state” and the member begins as a single piece (thus an “initial, intact, state”) with frangible grooves down its long axis (See Annotated Figure A of Lesko and [0030-0032]) thus the member is able to be adjustable and customized by the user for the best possible state of usage as the initial state and detached state may function differently (see [0031] and also see [0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fingers 130 of the widened pad end 10 of Fisher as modified by Arbesman to be initially connected through frangible grooves as taught by Lesko to provide the user with the ability to selectively determine how the device should best function and make the device more adjustable (See [0031, 0010] and Annotated Figure A of Lesko) (thus allowing the widened pad end 10 to take the form as seen in Figure 2A of Fisher or the form as seen in Figure 2 of Arbesman thus increasing adjustability).
Thus as combined, Fisher in view of Arbesman in view of Lesko discloses the widened pad end 10 comprising two or more frangible grooves (See Annotated Figure 2 of Arbesman, wherein since there are three fingers with two gaps, then the combination above would result in 

    PNG
    media_image1.png
    639
    989
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    817
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    477
    647
    media_image3.png
    Greyscale


Regarding claim 3, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 1 above.
Fisher further discloses wherein the attachment mechanism (snaps, buttons, Velcro, adhesive [0029]) at the attachment end 24 of the elongate strap member 100 engages the fixture (bedrail) (See Figures 1A-1D and [0032] wherein the attachment mechanisms of the attachment end 24 attach/engage the bedrail/fixture by enabling the member 100 to loop around it securely).
Regarding claim 5, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 1 above.
Fisher and Arbesman do not teach wherein the attachment end comprises at least one transverse groove to facilitate manual separation of an excess distal length of the attachment end.
However, Lesko further teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3, see Further Annotated Figure A of Lesko, analogous adhesive on its attachment ends) wherein the member comprises two ends with “fingers” to be splayed (See Annotated Figure A of Lesko, wherein this is actually a “detached state” and the member begins as a single piece (thus an “initial, intact, state”)) with frangible grooves down its long axis (See Annotated Figure A of Lesko and [0030-0032]) and transverse grooves (See Annotated Figure B of Lesko, where these go transversely across the fingers) thus the member is able to be adjustable and customized by the user/doctor for the best possible state of usage as the initial state and detached state may function differently and allows the way the elongated member to attach to things in various forms and length (facilitate manual separation of an excess distal length) (see [0031, 0034] and also see [0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment end 24 of Fisher in view of Arbesman to comprise these transverse and longitudinal grooves as taught by Lesko in 
Regarding claims 8 and 12-13, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 1 above.
Fisher discloses the second adhesive layer (adhesive at attachment end 24, see [0025]) affixed to one side of a terminal portion of the attachment end 24 (See Figures 2A-2B wherein the adhesive is at 24 which is on one side of the terminal portion of the attachment end 24), the first and the second adhesive layers separated by an intervening portion 20 of the elongate strap 100 (See Figures 2A-2B); to enable the attachment end 24 to adhere to one of (number 3): 
(i) another portion of the patient; and 
(ii) the fixture of the surgical patient support structure proximate to the patient; and 
(iii) another portion of the elongate strap member 100 after looping around the fixture (bedrail) of the surgical patient support structure (bed) with the elongate strap member 100 (See Figure 1D) configured to be under tension to reposition the portion of the patient (see [0032] wherein the member 100 provides moderate traction to elevate the pannus thus meaning the member 100 is under tension and repositioning the pannus), exposing a surgical site (see [0003-0004] wherein lifting the pannus enables doctors to perform surgical procedures in the cesarean section of the patient, which means the device “exposes a surgical site”).
Fisher does not disclose the second adhesive layer comprises a second peel-off layer releasably covering the second adhesive layer that is removable.
However, Fisher does disclose the first release layer (liner) for the adhesive 30 which attaches to a human (See [0033-0034]), wherein this release liner ensures the adhesive 30 will not accidently adhere to something undesired.

Furthermore, the limitations of claims 12 and 13 are already taught by Fisher in view of Arbesman in view of Lesko in claim 1 above.
Regarding claim 14, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 8 above.
As combined, Fisher and Arbesman do not teach wherein the attachment end comprises at least one transverse groove to facilitate manual separation of an excess distal length of the attachment end.
However, Lesko teaches an analogous adhesive elongated member (see [0009] and Figures 2A-3, see Further Annotated Figure A of Lesko, analogous adhesive on its attachment ends) wherein the member comprises two ends with “fingers” to be splayed (See Annotated Figure A of Lesko, wherein this is actually a “detached state” and the member begins as a single piece (thus an “initial, intact, state”)) with frangible grooves down its long axis (See Annotated Figure A of Lesko and [0030-0032]) and transverse grooves (See Annotated Figure B of Lesko, where these go transversely across the fingers) thus the member is able to be adjustable and customized by the user/doctor for the best possible state of usage as the initial state and detached state may function differently and allows the way the elongated member to attach to things in various forms and length (facilitate manual separation of an excess distal length) (see [0031, 0034] and also see [0010]).

Regarding claim 17, Fisher in view of Arbesman and Lesko discloses the invention of claim 1 above.
As combined, Fisher in view of Lesko and Arbesman discloses wherein: the two or more frangible grooves in the initial, intact state are in a parallel fork-like alignment (See Annotated Figure A of Lesko wherein the frangible groove forms a straight line on the long axis from the main body of the bandage, thus as combined with the fingers 130 Arbesman, see Annotated Figure 2, into the widened pad end 10 of Fisher, the two frangible grooves formed between the two gaps between the fingers 130 of the widened pad end would be formed straight along the long axis and thus parallel and thus create a parallel fork-like alignment); and 
the two or more frangible grooves in the subsequent detached state form three or more finger portions 130 (See Annotated Figure 2 of Arbesman) radially spreadable (See Figure 2 and Figure 11 wherein the three fingers 130 radially spread), wherein tension in each of the three or more finger portions 130 is aligned with the respective finger portions 130 to converge in an unseparated portion of the widened pad end proximate to the attachment end of the elongate strap member 110 (See Annotated Figure 2 of Arbesman wherein right before the beginning of the attachment end the fingers 130 converge into a connected portion of the widened pad end proximate the attachment end).

Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Arbesman (US 20100016771 A1) in view of Lesko (US 20080039760 A1) in view of Islava (US 6666836 B1).
Regarding claim 2, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 1 above.
Fisher further discloses the system further comprising a release layer initially covering the first adhesive layer surface (surface of adhesive 30) (see [0033-0034] wherein the adhesive may be covered by a release liner, which is equivalent to the language “release layer”).
Fisher does not disclose wherein the first adhesive layer comprises an adhesive gel.
However, Islava teaches an analogous body adhering device wherein the adhesive is a hypoallergenic adhesive gel for molding itself to the skin surface, into and around hair shafts, and does not grip hair or pull strongly on hairs when the dressing is removed (Abstract lines 8-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive 30 of Fisher with the adhesive gel as taught by Islava in order to provide a device that molds to the skin surface, into and around hair shafts, and does not grip hair or pull strongly on hairs when the device is removed (Islava Abstract lines 8-12).
Regarding claim 9, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 8 above.
Fisher does not disclose wherein the first (30) and the second (adhesive of end 24) adhesive layers are formed of a hypoallergenic material.
However, Islava teaches an analogous device for immobilizing a portion of a patient (device adheres and wraps around an anatomy of a patient on various body areas as to immobilize the portion, see Fig. 10 [Col. 2, Lines 49-57]) wherein the adhesive (adhesive layer 18) is formed of a hypoallergenic material (adhesive layer 18 is formed of hypoallergenic 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second adhesive areas (30 and of 24) of Fisher in view of Arbesman in view of Lesko such that the adhesive that is formed of a hypoallergenic material taught by Islava, for the purpose of purpose of preventing any physical or allergic damage to the skin (see Col. 5, Lines 65-68 to Col. 6, Line 1).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Arbesman (US 20100016771 A1) in view of Lesko (US 20080039760 A1) in view of Petersvik (US 6572541 B1).
Regarding claim 4, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 3 above.
Fisher, Arbesman, and Lesko do not teach the fixture of the surgical patient support structure presents a hooking member and the attachment mechanism comprises at least one aperture formed in the attachment end to accept engagement to the hooking member presented on the fixture.
However, Petersvik teaches an analogous system for revealing a surgical area (See Figures 1-10, see mainly Annotated Figure 10) (see Abstract wherein the “retractor” opens the surgical area as seen in Figure 10, and see Col. 3 lines 22-25 wherein it is further analogous as the retractor 22 pulls on the patient) wherein the analogous system comprises an analogous fixture 18 for attaching the analogous elongate member (retractor) 22 and causing an analogous pulling force on the human body via the elongate member 22 wherein the attachment mechanism of the member 22 is a series of apertures 28 which may attach to/accept a series of hooks 20 on the fixture 18 (See Annotated Figure 10 and Col. 3 lines 5-31), wherein this system easily allows the position and pulling force of the elongate member on the human body to be easily adjusted with one hand (See Col. 3 lines 22-31).

    PNG
    media_image4.png
    561
    785
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixture (bedrail) and the attachment mechanism of attachment end 24 of Fisher in view of Arbesman in view of Lesko to further comprise the hooks 20 and apertures 28 of Petersvik in order to allow the pulling force and positioning of the elongate member 100 to be easily adjusted with a single hand (See Petersvik Col. 3 lines 22-31) (See Fisher [0030] wherein the device is built to “retract” which means it has an pulling force on the human body).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 20130133668 A1) in view of Arbesman (US 20100016771 A1) in view of Lesko (US 20080039760 A1) in view of Petersvik (US 6572541 B1).
Regarding claim 10, Fisher in view of Arbesman in view of Lesko discloses the invention of claim 8 above.

However, Petersvik teaches an analogous system for revealing a surgical area (See Figures 1-10, see mainly Annotated Figure 10) (see Abstract wherein the “retractor” opens the surgical area as seen in Figure 10, and see Col. 3 lines 22-25 wherein it is further analogous as the retractor 22 pulls on the patient) wherein the analogous system comprises an analogous fixture 18 for attaching the analogous elongate member (retractor) 22 and causing an analogous pulling force on the human body via the elongate member 22 wherein the attachment mechanism of the member 22 is a series of apertures 28 which may attach to/accept a series of hooks 20 on the fixture 18 (See Annotated Figure 10 and Col. 3 lines 5-31), wherein this system easily allows the position and pulling force of the elongate member on the human body to be easily adjusted with one hand (See Col. 3 lines 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixture (bedrail) and the attachment mechanism of attachment end 24 of Fisher in view of Arbesman in view of Lesko to further comprise the hooks 20 and apertures 28 of Petersvik in order to allow the pulling force and positioning of the elongate member 100 to be easily adjusted with a single hand in an alternate method of attachment to the fixture (See Petersvik Col. 3 lines 22-31) (See Fisher [0030] wherein the device is built to “retract” which means it has an pulling force on the human body), thus providing two overall attachment modes to the fixture.
As combined, Fisher does not disclose that the at least one aperture 28 is formed through the second peel-off layer.
However, Arbesman further teaches the analogous adhesive strap body 110 (See Figure 2, [0061]) with an analogous aperture 140 (See Figure 2) and analogous release liner on the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when further providing the apertures 28 of Petersvik through the attachment end 24 of Fisher in view of Arbesman in view of Lesko, as combined above, the apertures 28 would be formed through the second peel-off layer as taught by Arbesman to enable the usage of the apertures 28 without enabling the adhesive aspect of the attachment end 24 until needed (See Arbesman Figure 2 and [0064, 0066]).
Regarding claim 11, Fisher in view of Arbesman in view of Lesko in view of Petersvik discloses the invention of claim 10 above.
In Fisher as combined, Petersvik further teaches wherein the at least one aperture 28 comprises a circular hole with a line aligned longitudinally in the attachment end away from the widened pad end (See Annotated Figure 10 of Petersvik above, wherein the apertures 28 comprise a circular hole with a line area aligned longitudinal in the attachment end of the device and extending toward the end of the device, wherein then Fisher and Petersvik combined has these apertures 28 extending away from the widened pad end 10).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/15/2021
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786